Broyles, P. J.
The conviction was not authorized by the evidence, and the' court erred in refusing to grant a new trial.

Judgment reversed.


Bloodworth and Harwell, JJ.,- concur.

S. A. Nix testified: “On the day that Mr. E. L. Whitworth came to the oil-mill inquiring for some.seed I bought a small load of cottonseed from Eobert Jackson. There were five or six hundred pounds in the load. Mr. Whitworth came asking about the seed about 8 o’clock a. m., and I had bought these seed about one hour before that. I don’t remember whether I had bought other seed from other parties that day or not. At that time there were several other cottonseed buyers buying seed at Camilla.” There was no additional evidence. -
Charles Walt Jr., for plaintiff in error.